Exhibit 99.1 AMENDMENT NO. 2 – LOAN AND SECURITY AGREEMENT Amendment No. 2, dated as of March 25, 2008 (“Amendment”), to theLoan and Security Agreement, dated August 7, 2007, as amended on January 30, 2008 (as amended by Amendment No. 1, the “Original Agreement” and, as amended by this Amendment No. 2, the “Agreement”) by and between EMAGIN CORPORATION, a Delaware corporation with its principal place of business located at 10500 N.E. 8th Street, Suite 1400, Bellevue, Washington 98004 (the "Borrower"), and MORIAH CAPITAL, L.P., a Delaware limited partnership with offices at 685 Fifth Avenue, New York, New York 10022 (as further defined below, the "Lender"). Capitalized terms used but not defined herein have the meanings given to them in the Original Agreement. R E C I T A L S: A.Borrower has advised Lender that certain defective parts were included in Borrower’s inventorycounts during the period commencing on or about December 1, 2007 and ending on or about February 15, 2008 (the “Inventory Noncompliance Period”). Borrower has advised Lender further that the defective nature of such parts was unknown to Borrower during the Inventory Noncompliance Period.
